Citation Nr: 0601310
Decision Date: 01/17/06	Archive Date: 03/02/06

DOCKET NO. 05-32 186                        DATE JAN 17 2006

On appeal from the decision of the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to a compensable evaluation for service-connected erectile dysfunction secondary to service-connected prostate cancer.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran had active service from November 1962 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a statement dated in December 2005, the veteran indicated that he wished to pursue the issue of the propriety of the reduction in the evaluation of his service-connected prostate cancer. Accordingly, this matter is referred to the RO for appropriate action.

FINDING OF FACT

In January 2006, prior to the promulgation of a decision in the appeal, the Board received notification from the veteran that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202,20.204 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss arty appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board

- 2 



promulgates a decision. 38 C.F.R. § 20.202 (2005). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2005).

In January 2006, the Board received from the veteran a statement in which he indicated that he no longer desired to pursue his appeal on the issue of entitlement to a compensable rating for erectile dysfunction.

. The veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.

John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

- 3 




